Case 1:19-cv-21996-MGC Document 77-1 Entered on FLSD Docket 03/13/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 1:19-cv-21996-COOKE

    SLAM DUNK I, LLC, on behalf of itself           )
    and all others similarly situated,              )
                                                    )
                               Plaintiff,           )
                                                    )
          vs.                                       )
                                                    )
    CONNECTICUT GENERAL LIFE                        )
    INSURANCE COMPANY,                              )
                                                    )
                               Defendant.           )
                                                    )

        ORDER GRANTING CONNECTICUT GENERAL LIFE INSURANCE
                  COMPANY’S UNOPPOSED MOTION FOR
    EXTENSION OF TIME TO FILE REPLY IN SUPPORT OF MOTION TO DISMISS

         THIS MATTER having come before this Court on Defendant Connecticut General
   Life Insurance Company’s (“Defendant”) Unopposed Motion for Extension of Time to File
   a Reply in Support of Defendant’s Motion to Dismiss (the “Motion”), ECF No. __77__, filed
   March 13, 2020.
         The Court, having reviewed the Motion and being fully advised in the premises,
   hereby ORDERS and ADJUDGES as follows:
         1.     The Motion is granted.
         2.     Defendant shall file its reply in support of the Motion to Dismiss on or before
   March 26, 2020.
   DONE and ORDERED in Chambers, Miami, Florida this ____ day of March, 2020.




                                            MARCIA G. COOKE
                                            UNITED STATES DISTRICT COURT

   Copies furnished to:
   All counsel of Record.
